Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This First Amendment to Amended and Restated Credit Agreement (this “Amendment”)
dated as of January 11, 2012, is by and among PENN VIRGINIA HOLDING CORP., a
Delaware corporation (the “Borrower”), PENN VIRGINIA CORPORATION, a Virginia
corporation (the “Parent”), the Lenders (as defined in the Credit Agreement
referred to below) party hereto, and JPMORGAN CHASE BANK, N.A. (the
“Administrative Agent”).

R E C I T A L S:

WHEREAS, the Borrower, the Parent, each Lender then a party thereto, the
Administrative Agent, the other agents party thereto and the Issuing Bank have
heretofore entered into that certain Amended and Restated Credit Agreement dated
as of August 2, 2011 (as amended, supplemented or modified from time to time
prior to the effectiveness of this Amendment, the “Credit Agreement”), pursuant
to which the Issuing Bank has agreed to issue letters of credit for, and the
Lenders have agreed to make revolving credit loans to and participate in letters
of credit issued for, the benefit of the Borrower under the terms and provisions
stated therein; and

WHEREAS, the Borrower has requested that the Lenders make certain other
modifications to the Credit Agreement as more particularly set forth below,
subject to the terms and conditions set forth herein and in the Credit
Agreement; and

WHEREAS, subject to the terms and conditions of this Amendment and the Credit
Agreement, each of the Lenders party hereto has entered into this Amendment in
order to effectuate the amendments and modifications to the Credit Agreement set
forth herein;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meanings as in the Credit
Agreement.

Section 2. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

(a) Section 5.17. Section 5.17 of the Credit Agreement is hereby amended by
deleting “(a)” from the second line thereof and by inserting “(including
pursuant to Section 6.05(b))” immediately after the words “an off-setting
position”.



--------------------------------------------------------------------------------

(b) Section 6.05. Section 6.05 of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:

“SECTION 6.05. Hedging Transactions.

(a) Each of the Parent and the Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Swap Agreement (or any trade or
transaction thereunder) except for:

(i) Subject to Section 6.05(b), Swap Agreements with an Approved Counterparty
(or trade or transactions thereunder) in respect of commodities entered into not
for speculative purposes the notional volumes for which (when aggregated with
other commodity Swap Agreements then in effect, other than puts, floors and
basis differential swaps on volumes already hedged pursuant to other Swap
Agreements) do not exceed, as of the date the latest hedging trade or
transaction is entered into under a Swap Agreement,

(A) for the 12-month period from the date such hedging trade or transaction is
created, (x) 85% of the reasonably anticipated production of natural gas,
(y) 85% of the reasonably anticipated production of oil and (z) 85% of the
reasonably anticipated production of natural gas liquids and condensate, in each
case, from the Credit Parties’ proved Hydrocarbon Interests as set forth on the
most recent Reserve Report,

(B) for the 12-month period commencing with the first anniversary of the date
such hedging trade or transaction is created, (x) 75% of the reasonably
anticipated production of natural gas, (y) 75% of the reasonably anticipated
production of oil and (z) 75% of the reasonably anticipated production of
natural gas liquids and condensate, in each case, from the Credit Parties’
proved Hydrocarbon Interests as set forth on the most recent Reserve Report,

(C) for the 12-month period commencing with the second anniversary of the date
such hedging trade or transaction is created, (x) 65% of the reasonably
anticipated production of natural gas, (y) 65% of the reasonably anticipated
production of oil and (z) 65% of the reasonably anticipated production of
natural gas liquids and condensate, in each case, from the Credit Parties’
proved

 

Page 2



--------------------------------------------------------------------------------

Hydrocarbon Interests as set forth on the most recent Reserve Report, and

(D) for the 12-month period commencing with the third anniversary of the date
such hedging trade or transaction is created, (x) 100% of the reasonably
anticipated production of natural gas, (y) 100% of the reasonably anticipated
production of oil and (z) 100% of the reasonably anticipated production of
natural gas liquids and condensate, in each case, from the Credit Parties’
proved developed producing Hydrocarbon Interests as set forth on the most recent
Reserve Report;

provided, however, that (without duplication) the Credit Parties shall be
permitted to enter into Swap Agreements (or hedging trades or transaction
thereunder) with respect to reasonably anticipated production of natural gas
liquids and condensate by entering into Swap Agreements (or hedging trades or
transaction thereunder) for oil on a conversion/equivalency basis where each
volume unit of oil equals two volume units of natural gas liquids or condensate.
It is understood that commodity Hedge Agreements which may, from time to time,
“hedge” the same volumes, but different elements of commodity risk thereof,
shall not be aggregated together when calculating the foregoing limitations on
notional volumes.

(ii) Swap Agreements (or trades or transactions thereunder) with respect to the
interest rate on any Indebtedness with one or more Approved Counterparties
provided that the aggregate notional principal amount of all Indebtedness that
is the subject of all such Swap Agreements (or trades or transactions
thereunder) does not exceed the outstanding principal amount of Indebtedness for
borrowed money.

(b) If, after the end of any calendar quarter, commencing with the calendar
quarter ending December 31, 2011, the Parent or the Borrower determines that the
aggregate volume of all commodity hedging trades or transactions for which
settlement payments were calculated in such calendar quarter (other than puts,
floors and basis differential swaps on volumes already hedged pursuant to other
Swap Agreements (or trades or transactions thereunder)) exceeded 100% of actual
production of Hydrocarbons in such calendar quarter, then the Parent and the
Borrower shall promptly notify the Administrative Agent of such determination
and shall, within 30 days of such determination, terminate, create

 

Page 3



--------------------------------------------------------------------------------

off-setting positions, allocate volumes to other production for which the
Borrower or any Restricted Subsidiaries is marketing, or otherwise unwind
existing Swap Agreements (or trades or transactions thereunder) such that, at
such time, future hedging volumes will not exceed 100% of reasonably anticipated
projected production for the then-current and any succeeding calendar quarters.

(c) For purposes of entering into or maintaining a Swap Agreement (or trades or
transactions thereunder) under Section 6.05(a)(i) and Section 6.05(b),
respectively, forecasts of reasonably anticipated production of Hydrocarbon
Interests as set forth on the most recent Reserve Report (whether proved or
proved developed producing) shall be revised to account for any increase or
decrease therein anticipated because of information obtained by Parent, the
Borrower or any other Credit Party subsequent to the publication of such Reserve
Report including the Borrower’s or any other Credit Party’s internal forecasts
of production decline rates for existing wells and additions to or deletions
from anticipated future production from new wells and acquisitions coming on
stream or failing to come on stream.”

Section 3. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of each of the following conditions precedent:

(a) Executed Amendment. The Administrative Agent shall have received a
counterpart of this Amendment duly executed by the Borrower, the Parent and
Lenders constituting at least the Majority Lenders.

(b) Other Conditions. The Borrower and the Parent shall have confirmed and
acknowledged to the Administrative Agent, the Issuing Bank and the Lenders, and
by its execution and delivery of this Amendment each of the Borrower and the
Parent does hereby confirm and acknowledge to the Administrative Agent and the
Lenders, that (i) the execution, delivery and performance of this Amendment has
been duly authorized by all requisite corporate action on the part of the
Borrower and the Parent, as applicable; (ii) the Credit Agreement and each other
Loan Document to which the Borrower or the Parent is a party constitute valid
and legally binding agreements enforceable against the Borrower or the Parent,
as applicable, in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity; (iii) the representations and warranties made by the Borrower, the
Parent or any other Credit Party contained in the Credit Agreement and in the
other Loan Documents are true and correct in all material respects on and as of
the date hereof as though made as of the date hereof or, to the extent any such
representation or warranty is stated to relate solely to an earlier date, such
representation or warranty shall have been true and correct on and as of

 

Page 4



--------------------------------------------------------------------------------

such earlier date; and (iv) no Default or Event of Default exists under the
Credit Agreement or any of the other Loan Documents.

Section 4. Ratification of Credit Agreement. Except as expressly amended,
modified or waived by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall continue in full force and effect.

Section 5. Expenses. The Borrower and the Parent jointly and severally agree to
pay on demand all expenses set forth in Section 9.03 of the Credit Agreement.

Section 6. Miscellaneous. (a) On and after the effectiveness of this Amendment,
each reference in each Loan Document to “this Agreement”, “this Note”, “this
Mortgage”, “this Guaranty”, “this Pledge Agreement”, “hereunder”, “hereof” or
words of like import, referring to such Loan Document, and each reference in
each other Loan Document to “the Credit Agreement”, “the Notes”, “the
Mortgages”, “the Guaranty”, “the Pledge Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, the Notes, the Mortgage,
the Guaranty, the Pledge Agreement or any of them, shall mean and be a reference
to such Loan Document, the Credit Agreement, the Notes, the Mortgage, the
Guaranty, the Pledge Agreement or any of them, as amended or otherwise modified
by this Amendment; (b) the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any default of the Borrower or the
Parent or any right, power or remedy of the Administrative Agent or the Lenders
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents; and (c) delivery of an executed counterpart of a
signature page to this Amendment by telecopier or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Amendment.

Section 7. Severability. Any provisions of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.

Section 8. Applicable Law; Entire Agreement. THIS AMENDMENT AND EACH OTHER LOAN
DOCUMENT DELIVERED PURSUANT HERETO (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS (WITHOUT REGARD TO PRINCIPLES OF THE CONFLICTS OF LAW),
BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

Section 9. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Agents, the Issuing Bank, the Lenders, the Borrower,
the Parent and their respective successors and assigns.

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.

 

Page 5



--------------------------------------------------------------------------------

Section 11. Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 12. NO ORAL AGREEMENTS. THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE MATTERS HEREIN
CONTAINED, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

 

Page 6



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

BORROWER: PENN VIRGINIA HOLDING CORP., as Borrower By:  

/S/ STEVEN A. HARTMAN

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer PARENT: PENN VIRGINIA CORPORATION, as Parent By:  

/S/ STEVEN A. HARTMAN

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer ADMINISTRATIVE AGENT AND LENDERS JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender By:  

/S/ JO LINDA PAPADAKIS

Name:   Jo Linda Papadakis Title:   Authorized Officer BANK OF AMERICA, N.A., as
a Lender By  

/S/ MICHAEL OUELLET

Name:   Michael Ouellet Title:   Director

 

S - 1



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By  

/S/ THOMAS E. STELMAR, JR.

Name:   Thomas E. Stelmar, Jr. Title:   Vice President BNP PARIBAS, as a Lender
By  

/S/ BETSY JOCHER

Name:   Betsy Jocher Title:   Director By  

/S/ MICHAELA BRAUN

Name:   Michaela Braun Title:   Director ROYAL BANK OF CANADA, as a Lender By  

/S/ DON J. MCKINNERNEY

Name:   Don J. McKinnerney Title:   Authorized Signatory CAPITAL ONE, NATIONAL
ASSOCIATION, as a Lender By  

/S/ MATTHEW MOLERO

Name:   Matthew Molero Title:   Vice President

 

S - 2



--------------------------------------------------------------------------------

SCOTIABANC INC., as a Lender

By  

/S/ J. F. TODD

Name:   J. F. Todd Title:   Managing Director BOKF, N.A., dba BANK OF OKLAHOMA,
as a Lender By  

/S/ JASON B. WEBB

Name:   Jason B. Webb Title:   Vice President BARCLAYS BANK PLC, as a Lender By
 

/S/ MICHAEL J. MOZER

Name:   Michael J. Mozer Title:   Vice President COMERICA BANK, as a Lender By  

/S/ JOHN S. LESIKAR

Name:   John S. Lesikar Title:   Assistant Vice President PNC BANK, NATIONAL
ASSOCIATION, as a Lender By  

/S/ RICHARD C. MUNSICK

Name:   Richard C. Munsick Title:   Senior Vice President

 

S - 3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY GUARANTORS

Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain First Amendment to Amended and Restated Credit
Agreement dated as of January 11, 2012 (the “Amendment”), (ii) acknowledges and
agrees that its consent is not required for the effectiveness of the Amendment,
(iii) ratifies and acknowledges its respective Obligations under each Loan
Document to which it is a party, and (iv) represents and warrants that (a) no
Default or Event of Default has occurred and is continuing, (b) it is in full
compliance with all covenants and agreements pertaining to it in the Loan
Documents, and (c) it has reviewed a copy of the Amendment.

 

PENN VIRGINIA OIL & GAS CORPORATION, a Virginia corporation PENN VIRGINIA OIL &
GAS GP LLC, a Delaware limited liability company PENN VIRGINIA OIL & GAS LP LLC,
a Delaware limited liability company PENN VIRGINIA MC CORPORATION, a Delaware
corporation PENN VIRGINIA MC ENERGY L.L.C., a Delaware limited liability company
PENN VIRGINIA MC OPERATING COMPANY L.L.C., a Delaware limited liability company
PENN VIRGINIA OIL & GAS, L.P., a Texas limited partnership   By Penn Virginia
Oil & Gas GP LLC, a Delaware limited liability company, as its general partner
By  

/S/ STEVEN A. HARTMAN

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer

 

S - 4